[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR APPOINTMENT OF APPRAISER
The court denies the plaintiffs motion for the appointment by the court of an independent real estate appraiser to value the marital premises. The parties have each identified an appraiser to testify as an expert witness. The plaintiff has lost confidence in at least one of those CT Page 8966 appraisers because of an apparent discrepancy between their valuations, and has moved to have the court appoint its own appraiser.
The court believes that it is at best premature and would be error to conclude at this time that the evidence presented by the expert and lay witnesses will be insufficient to allow it to determine the value of the property. The court may appoint its own appraiser if, at trial, it is satisfied that the testimony is insufficient to permit a determination of value.
Accordingly, the motion is denied without prejudice.
BY THE COURT,
GRUENDEL, J.